Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021,10/15/2021, and 01/04/2022 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-5,6-7,10-14,17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-26 of U.S. Patent No.11,176,450 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in US 11176450 B2encompassed the scope of the claim limitations of application 12/684614 being examined.
Regarding claims 1-3,9,17,18,20 , the scope of claims 1  and 7 in patent number U.S. Patent No.11,176,450 B2 encompassed claims 1-3,17,18,20  limitations of the instant application number 17/500,374.
Regarding claims 4,19, the scope of claims 2 in U.S. Patent No.11,176,450 B2 encompassed claims 4 and 19 limitations of the instant application number 17/500,374.
Regarding claim 6, the scope of claim 3 in U.S. Patent No.11,176,450 B2 encompassed claim 6 limitations of the instant application number 17/500,374.
Regarding claim 7, the scope of claim 4 in U.S. Patent No.11,176,450 B2 encompassed claim 7 limitations of the instant application number 17/500,374.
Regarding claim 10, the scope of claim 6 in U.S. Patent No.11,176,450 B2 encompassed claim 10 limitations of the instant application number 17/500,374.
Regarding claim 11, the scope of claim 7 in U.S. Patent No.11,176,450 B2 encompassed claim 11 limitations of the instant application number 17/500,374.
Regarding claim 12, the scope of claim 8 in U.S. Patent No.11,176,450 B2 encompassed claim 12 limitations of the instant application number 17/500,374.
Regarding claim 13, the scope of claim 9 in U.S. Patent No.11,176,450 B2 encompassed claim 13 limitations of the instant application number 17/500,374.
Regarding claim 14, the scope of claim 13 in U.S. Patent No.11,176,450 B2 encompassed claim 14 limitations of the instant application number 17/500,374.
Regarding claim 6, the scope of claim 3 in U.S. Patent No.11,176,450 B2 encompassed claim 6 limitations of the instant application number 17/500,374.
Claim8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No.11,176,450 B2 in view of Katti  et al, US 20160329271 A1.
Regarding claim 8, the scope of claim 1 in U.S. Patent No.11,176,450 B2 encompassed  most of claim 5 limitations of the instant application number 17/500,374 except wherein the first and second IC dies have bounding shapes that overlap each other.
However, in the same field of endeavor, Katti teaches  wherein the first and second IC dies are a same size ( see para 0031). In view of Katti, it would have been obvious to one of ordinary skill in the art to have the first and second IC dies of U.S. Patent No.11,176,450 B2 have the same size  for uniformity  and packaging purposes  .

Allowable Subject Matter
Claim5,15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819